DETAILED ACTION
Claims 1-34 were subjected to restriction requirement mailed on 11/02/2021.
Applicants filed a response, and elected Group I, claims 1-24 and 29-34, and withdrew claims 25-28; and elected species wherein M3 is Ni and wherein the cell is a fuel cell, and withdrew claims 14, 17-18 and 34, with traverse on 12/27/2021.
Applicants further responded to species election requirement, and elected regenerative fuel cell and withdrew claim 33, through phone interview, with traverse on 01/04/2021.
Claims 1-34 are pending, and of claims 14, 17-18, 25-28 and 33-34 are withdrawn after consideration.
Claims 1-2, 5-13, 15, 19-24 and 29-32 are rejected.
Claims 3-4 and 16 are objected.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant further responded to species election requirement set forth in the Office Action mailed 11/02/2021, though phone discussion on 01/04/2021, and elected regenerated fuel cell, withdrew claim 33, with traverse.
Applicant’s election of Group I, claims 1-24 and 29-34, and species wherein M3 is Ni and wherein the cell is a fuel cell in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14, 17-18, 25-28 and 33-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.

Priority
Acknowledgment is made of applicant’s claim for foreign priority (GB1815165.4, filed 09/18/2018) under 35 U.S.C. 119 (a)-(d).

Specification
It is noted that the Abstract received on 09/17/2019 exceeds 150 words.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
Figure 13 of Drawing received on 09/17/2019 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1-13, 15-16, 19-24 and 30-31 are objected to because of the following informalities:  
Claim 1, line 12 recites “the atoms M3”. To ensure proper antecedent basis and clarity, it is suggested to amend “the atoms M3” to “atoms of M3”.

Claim 1, line 12 recites “the atoms M1”. To ensure proper antecedent basis and clarity, it is suggested to amend “the atoms M1” to “atoms of M1”.

Claim 1, line 14 recites “the metal ions”. To ensure proper antecedent basis and clarity, it is suggested to amend “the metal ions” to “atoms of the metal”.

Claim 1, line 20 recites “the presence”. To ensure proper antecedent basis and clarity, it is suggested to amend “the presence” to “presence”.

Claim 1, line 20 recites “the M3 ions”. To ensure proper antecedent basis and clarity, it is suggested to amend “the M3 ions” to “the ions of M3”.

Claim 1, line 20 recites “the oxidation state”. To ensure proper antecedent basis and clarity, it is suggested to amend “the oxidation state” to “an oxidation state”.

Claim 1, line 21 recites “the M2 ions”. To ensure proper antecedent basis and clarity, it is suggested to amend “the M2 ions” to “the atoms of M2”.

Claim 1, line 21 recites “the structure”. To ensure proper antecedent basis and clarity, it is suggested to amend “the structure” to “the perovskite crystalline structure”.

Each of line 1 of claims 2-13, 15-16 and 19-23, recite “A composition”. To ensure proper antecedent basis and clarity, it is suggested to amend “A composition” to “The composition”.

Claim 2, line 2, recites “the M2 atoms”. To ensure proper antecedent basis and clarity, it is suggested to amend “the M2 atoms” to “the atoms of M2”.

Claim 2, lines 2-3, recite “the structure”. To ensure proper antecedent basis and clarity, it is suggested to amend “the structure” to “the perovskite crystalline structure”.

Each of line 1 of claims 3-4 recites “metal ions”. To ensure proper antecedent basis and clarity, it is suggested to amend “the metal ions” to “the atoms of the metal”.

Each of line 2 of claims 3-4, recites “the atomic ratios”. To ensure proper antecedent basis and clarity, it is suggested to amend “the atomic ratios” to “atomic ratios”.

Claim 24, line 3, recites “a composition”. To ensure proper antecedent basis and clarity, it is suggested to amend “a composition” to “the composition”.

Claim 30, lines 5-6, recite “a composition”. To ensure proper antecedent basis and clarity, it is suggested to amend “a composition” to “the composition”.

Claim 30, line 1, recites “A cell”. To ensure proper antecedent basis and clarity, it is suggested to amend “A cell” to “The cell”.

Appropriate correction is required.
	
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-13, 15, 21-23, and 29 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Demina, Phase equilibrium and crystal structures of mixed oxides in the La-Mn-Ni-O system, Inorganic Materials, 2005, 41, 7, 736-742 (Demina) (provided in IDS received on 09/17/2019).
Regarding claims 1, 5-13, 15, 21-23, Demina discloses rare-earth 3d-transition-metal perovskite oxides (ABO3) (Demina, page 736, left column, 1st paragraph), and La0.96Mn0.98Ni0.06O3 (La reading upon M1, Mn reading upon M2, Ni reading upon M3, and La0.96Mn0.98Ni0.06O3 reading upon “(a) 25 to 49.9 atomic % M1, 30 to 60 atomic % M2, and 5 to 45 atomic % M3”) (Demina, page 738, Table 1). Demina further discloses LaMn3+1-2δ-2xMn4+2 δ+xNi2+xO3+δ (reading upon “M2 having two oxidation states”) (Demina, page 739, left column, 2nd paragraph). 

Further regarding claim 1, with respect to the claimed limitation “M2 having two oxidation states capable of forming a redox couple suitable for reversibly catalyzing an oxygen reduction reaction (ORR) and an oxygen evolution reaction (OER)”, however, the recitation in the claims that M2 is “capable of forming a redox couple suitable for reversibly catalyzing an oxygen reduction reaction (ORR) and an oxygen evolution reaction (OER)” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Demina discloses M2 (i.e, Mn) as presently claimed, it is clear that Mn of Demina would be capable of performing the intended use, i.e. capable of forming a redox couple suitable for reversibly catalyzing an oxygen reduction reaction (ORR) and an oxygen evolution reaction (OER), presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

1 in the A-site of the perovskite crystalline structure, and at least a portion of which optionally also substitutes for M2 in the B-site of the perovskite crystalline structure, at least some of the atoms M3 having a different oxidation state to the atoms M1”, given that La0.96Mn0.98Ni0.06O3 disclosed by Demina reads upon the composition recited in claim 1. The claimed limitation of “at least a portion of which substitutes for M1 in the A-site of the perovskite crystalline structure, and at least a portion of which optionally also substitutes for M2 in the B-site of the perovskite crystalline structure, at least some of the atoms M3 having a different oxidation state to the atoms M1” is expected by a person of ordinary skill in the art to be necessarily present in the La0.96Mn0.98Ni0.06O3 disclosed by Demina. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 1, with respect to “wherein the presence of the M3 ions causes a change in the oxidation state of some of the M2 ions in the structure, thereby creating the redox couple suitable for reversibly catalyzing the ORR and OER”, given that La0.96Mn0.98Ni0.06O3 disclosed by Demina reads upon the composition recited in claim 1. The claimed limitation of “wherein the presence of the M3 ions causes a change in the oxidation state of some of the M2 ions in the structure, thereby creating the redox couple suitable for reversibly catalyzing the ORR and OER” is expected by a person of ordinary skill in the art to be necessarily present in the La0.96Mn0.98Ni0.06O3 disclosed by Demina. Where the claimed and prior art products are identical In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 1, while it is recognized that the phrase “consisting essentially of” narrows the scope of the claims to the specified materials and those which do not materially affect the basic and novel characteristics of the claimed invention, absent a clear indication of what the basic and novel characteristics are, “consisting essentially of” is construed as equivalent to “comprising”. Further, the burden is on the applicant to show that any additional ingredients in prior art, would in fact be excluded from the claims and that such ingredients would materially change the characteristics of the applicant’s invention, See MPEP 2111.03.

Regarding claim 2, as applied to claim 1, with respect to “wherein at least some of the M3 atoms are in an oxidation state which is capable of oxidising some of the M2 atoms in the structure, thereby creating the redox couple suitable for reversibly catalyzing the ORR and OER”, given that La0.96Mn0.98Ni0.06O3 disclosed by Demina reads upon the composition recited in claim 1. The claimed limitation of “wherein at least some of the M3 atoms are in an oxidation state which is capable of oxidising some of the M2 atoms in the structure, thereby creating the redox couple suitable for reversibly catalyzing the ORR and OER” is expected by a person of ordinary skill in the art to be necessarily present in the La0.96Mn0.98Ni0.06O3 disclosed by Demina. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 29, as applied to claim 1, Demina further discloses A- and B- site substituted manganites with general formula La1-xM’xMn1-yM”YO3±δ, and many such manganites have already moved toward the manufacturing stage as materials for fuel cell electrodes (Demina, page 736, left column, 1st paragraph). It therefore would be obvious to a person of ordinary skill in the art to apply the La0.96Mn0.98Ni0.06O3 disclosed by Demina (Demina, page 738, Table 1) as fuel cell electrodes.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Demina as applied to claim 1 above, and further in view of Ifrah et al., US 9,901,915 B2 (Ifrah).
Regarding claims 19-20, as applied to claim 1, Demina does not explicitly disclose that the La0.96Mn0.98Ni0.06O3 is formed as a nanoparticle or supported on a support.
With respect to the difference, Ifrah teaches a perovskite of the formula LaMO3. Ifrah specifically teaches the perovskite is in the form of particles dispersed on an alumina or aluminum oxyhydroxide substrate (which reads upon “supported on a support’), and in that the size of the perovskite particles does not exceed 15 nm (Ifrah, page 1, Abstract).
As Ifrah expressively teaches, perovskites are preferably used in the supported form, so as to increase the surface area for contact between the perovskite and the stream to be treated, for example a gas. In the case of a supported perovskite, it is important for the perovskite to be dispersed as finely as possible over the support, that is to say that it is provided in the form of rd and 4th paragraphs).
Ifrah is analogous art as Ifrah is drawn to a perovskite.
In light of the motivation of using perovskite in the supported form and in the form of nano-size particles, as taught by Ifrah, it therefore would be obvious to a person of ordinary skill in the art to use the La0.96Mn0.98Ni0.06O3 of Demina in a supported from and in the form of nano-size particles, in order to increase the surface area for contact between the perovskite and the steam to be treated, and thereby arrive at the claimed invention.
	
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Demina as applied to claim 1 above, and further in view of Zhu, Synthesis of lanthanum chromite-lanthanum manganite and LSCF-Lanthanum manganite core-shell particles via molten salt route, Boston University Thesis & Dissertations, 2017 (Zhu).
Regarding claim 24, as applied to claim 1, Demina does not explicitly disclose a core shell composition. 
With respect to the difference, Zhu teaches that the molten salt synthesis method is used to prepare core-shell structure. Zhu specifically teaches LaCrO3 or LSCF (i.e., La-Sr-Co-Fe perovskite) as the shell and LaMnO3 as the shell (Zhu, page 7, 3rd paragraph).
As Zhu expressively teaches, promising properties are not obtainable in the core or the shell materials alone, but appear when they are structured in a core-shell arrangement. In the field of SOFCs, core-shell particles have applications as cathode and anode materials. Specifically, a thin shell which shows a high level of oxygen surface area coverage but poor oxygen chemical diffusivity, can be combined with a core material that shows a high level of mixed ionic and electronic conductivity (MIEC) with high oxygen chemical diffusivity. It results 
Zhu is analogous art as Zhu is drawn to perovskites.
In light of the motivation of using the molten salt synthesis method to produce core-shell particles as taught by Zhu, it therefore would be obvious to a person of ordinary skill in the art to use the molten salt synthesis method of produce the La0.96Mn0.98Ni0.06O3 of Demina into a core shell particle with La0.96Mn0.98Ni0.06O3 as either a core or a shell of the core-shell particles, in order to developed high performance cathode or anode materials, and thereby arrive at the claimed invention.
	
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Demina as applied to claim 1 above, and further in view of Silva et al., Synthesis and electrocatalytic properties of La0.8Sr0.2FeO3-δ perovskite oxide for oxygen reactions, AIMS Materials Science, 2017, 4, 991-1009 (Silva).
Regarding claims 30-32, as applied to claim 1, Demina further discloses A- and B- site substituted manganites with general formula La1-xM’xMn1-yM”YO3±δ, and many such manganites have already moved toward the manufacturing stage as materials for fuel cell electrodes (Demina, page 736, left column, 1st paragraph). It therefore would be obvious to a person of ordinary skill in the art to apply the La0.96Mn0.98Ni0.06O3 disclosed by Demina (Demina, page 738, Table 1) as fuel cell electrodes. It is also obvious to a person of ordinary skill in the art that a fuel cell would necessarily comprise an anode, a cathode and an electrolyte. 
However, Demina does not explicitly disclose La0.96Mn0.98Ni0.06O3 is used as a catalyst in fuel cell electrodes or the fuel cell are regenerative fuel cells.
strontium doped lanthanum ferrite La1−xSrxFeO3−δ (i.e., a perovskite material). Silva specifically teaches perovskites as important alternatives for precious metals as catalysts for bifunctional oxygen electrodes, involving oxygen evolution (OER) and reduction (ORR) as in the case of regenerative fuel cells (Silva, page 991, Abstract)
As Silva expressively teaches, rare-earth and transition metals are more abundant and cheaper than platinum and other previous materials. 
Silva is analogous art as Silva is drawn to perovskite materials.
In light of the motivation of using perovskites as alternative for previous metals as catalysts for electrodes of regenerative fuel cells, it therefore would be obvious for a person of ordinary skill in the art to use the La0.96Mn0.98Ni0.06O3 disclosed by Demina as alternative for precious metals as catalysts for electrodes of regenerative fuel cells, in order to provide a more cost-effective catalyst for regenerative fuel cell electrodes, and thereby arrive at the claimed invention.

Allowable Subject Matter
Claims 3-4 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Demina does not disclose or suggest “wherein the metal ions M1, M2 and M3 are present in the atomic ratios (a1): (a1) 35 to 45 atomic % M1, 30 to 45 atomic % M2
Regarding claim 4, Demina does not disclose or suggest “wherein the metal ions M1, M2 and M3 are present in the atomic ratios (b1): (b1) 15 to 25 atomic % M1, 51 to 58 atomic % M2, and 25 to 35 atomic % M3; all expressed as a percentage of the total metal ions in the composition excluding 5oxygen”.
Regarding claim 16, Demina does not disclose or suggest “wherein the composition comprises 35 to 45 atomic % La, 40 to 45 atomic % Mn, and 15 to 20 atomic % Ni, all expressed as a percentage of the total metal atoms in the composition excluding oxygen”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Aizawa et al., US 6,692,855 B1 discloses (Ln1-xCax)1-aMnO3, wherein 0.25≤x<0.30, 0≤x<0.03, Ln=at least one of La, Ce, Nd, Pr and Sm (Aizawa, column 7, lines 42-46). However, the rejections using this reference would be cumulative to the rejections of record set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/MELISSA S SWAIN/Primary Examiner, Art Unit 1732